          Case 4:19-cv-00533-KGB Document 5 Filed 01/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JOHN WEBB                                                                              PLAINTIFF
ADC# 173141

v.                               Case No. 4:19-cv-00533-KGB

CARRIE ROBERTSON, et al.                                                           DEFENDANTS

                                              ORDER

       Plaintiff John Webb, who was in custody at the Saline County Detention Center when he

filed this action, filed a complaint pursuant to 42 U.S.C. § 1983 alleging violations of his federally

protected rights (Dkt. No. 1). On December 19, 2019, the Court entered an Order directing that

Mr. Webb submit either the statutory filing fee of $400.00 or a properly completed Application to

Proceed Without Prepayment of Fees and Affidavit, with the required calculation sheet signed by

an authorized official of the facility at which he is confined, within 30 days of entry of the Order

(Dkt. No. 3). The Court advised Mr. Webb that his failure to do so could result in the dismissal of

his lawsuit (Id.). Local Rule 5.5(c)(2) of the United States District Court for the Eastern and

Western Districts of Arkansas (“If any communication from the Court to a pro se plaintiff is not

responded to within thirty (30) days, the case may be dismissed without prejudice.”).

       As of the date of this Order, Mr. Webb has not complied with this Court’s prior Order, and

the time for doing so has passed. The Court also notes that mail from the Court to Mr. Webb at

his address of record has been returned as undeliverable (Dkt. No. 4). It appears that Mr. Webb

changed addresses without updating his information with the Court, as required.

       For the reasons described above, the Court dismisses this case without prejudice. The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal of this Order

and accompanying Judgment would not be taken in good faith.
  Case 4:19-cv-00533-KGB Document 5 Filed 01/19/21 Page 2 of 2




So ordered this 19th day of January, 2021.


                                             ________________________
                                             Kristine G. Baker
                                             United States District Judge




                                        2
